DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on April 5, 2022, claims 1-10 have been canceled.  Claims 11-22 are new.  Accordingly, claims 11-22 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on April 5, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated October 5, 2021, are hereby withdrawn unless specifically noted below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Specifically, Applicant lists unknown “patent application No. 102017000151111” on page 5 of the specification as originally filed.
Drawings
The drawings are objected to because the reference characters are not plain and legible and of insufficient quality to be readable and reproducible for publication. See 37 CFR 1.84(p)(1).  It is suggested that the reference characters be typed numbers of sufficient size and darkness to ensure legibility.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “wherein the garment structure includes only a single joining line of stitching or knitting” (emphasis added), as recited in claims 11 and 22, does not appear in the specification as originally filed.
Claim Objections
Claim 11 is objected to because of the following informalities:
At line 10, “the sides” should read “the two sides”;
At line 12, “the sides” should read “the two sides”;
At line 13, “the center” should read “a center of the trapezium configuration”;
At line 16, “a shaped central portion” should read “a shaped central portion of the second tubular element”; and
At lines 19-20, “such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer” should read “such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer when worn”.
Claim 12 is objected to because at line 2, it is suggested that “in order to be able to be coupled” should read “configured to be coupled”. 
Claim 22 is objected to because of the following informalities:
 At line 10, “the sides” should read “the two sides”;
At line 12, “the sides” should read “the two sides”;
At line 15, “a shaped central portion” should read “a shaped central portion of the second tubular element”;
At lines 21-22, “such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer” should read “such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer when worn”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 and 22 each recite “wherein the garment structure includes only a single joining line of stitching or knitting” (emphasis added) at lines 16 and 18, respectively.  Although, “a single joining line by stitching or by knitting” and “a single stitching line” are disclosed in the specification at least at page 5, lines 2-3, page 6, lines 20-21, and page 7, lines 3-4, the garment structure including “only” a single joining line is not explicitly disclosed in the application as originally filed.  Therefore, the limitation constitutes new matter.  Correction is required.  The limitation may be removed or amended to agree with the original disclosure of the application.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “A garment structure being used as a base layer or midlayer jersey for sporting activities, comprising” at lines 1-2.  As several structures are recited prior to the transitional phrase “comprising”, it is unclear what structure comprises the remaining limitations.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “A garment structure being used as a base layer or midlayer jersey for sporting activities, the garment structure comprising”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above when applying prior art.
Claim 11 recites the limitation “a line of the sides and an upper edge of the upper end of the first tubular element that is arched but is parallel to the lower edge” at lines 10-11.  As several structures are recited prior to the limitation “that is arched […]”, it is unclear which of the structures (i.e., the line of the sides, the upper edge, the upper end), is arched but parallel to the lower edge.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the upper edge as being arched but parallel, it is suggested that the limitation instead read “a line of the sides and an upper edge of the upper end of the first tubular element, the upper edge being arched but parallel to the lower edge”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 11 recites the limitation “such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer” at lines 19-20.  It is unclear how close to an armpit or shoulder of a wearer the joining line can be and still not be considered “along any portion” of the armpit or shoulder of the wearer.  Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  Examiner further notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  Not only is the phrase “along any portion” broad, but as different wearers are shaped and proportioned differently, the same garment will fit various hypothetical wearers differently and a distance between a joining line and some hypothetical “portion” of an armpit or shoulder will vary depending on the hypothetical wearer.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art in that the line is not directly extending on an armpit or shoulder (i.e., top of garment adjacent neck openings) of the garment.
Claim 12 recites the limitation “the arched edge of the first profile” at lines 2-3.  There is insufficient antecedent basis for this term in the claim.  This issue is further compounded by the uncertainty surrounding the “arched” limitation of claim 11 as discussed above.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the upper edge, it is suggested that the limitation instead read “the upper edge of the first profile”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claims 13-21 are similarly rejected for being dependent on a rejected claim.
Claim 20 recites the limitation “a construction of the garment structure” at lines 1-2.  It is unclear if the limitation is referring to the same garment structure of claim 1, or if the newly recited “construction” is some other structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the garment structure”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 20 recites the limitation “configured to have greater and calibrated tension to be given to a rear part and a front part of the garment structure to improve […]” at lines 2-4.  It is unclear to what other tension the “greater and calibrated tension” is being compared in the claim.  Furthermore, it is unclear what is meant by “calibrated” tension.  It is further unclear how exactly the greater and calibrated tension is being “given” to the rear and front parts of the garment structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 20 recites the limitation “to improve freedom of movement of the shoulders and arms of the wearer as tension that the fabric is able to exert is distributed seamlessly and evenly” at lines 3-4.  It is unclear how the distributing of some tension improves a freedom of movement of the shoulders and arms of the wearer.  Furthermore, “the fabric” has insufficient antecedent basis in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 20 further recites the limitations “more supported and thus more correct position”, and “a correction position” at lines 7-8.  It is unclear to what other position is being compared by these limitations that make them “correct”, “more correct”, and “more supported”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 21 recites the limitation “wherein the garment structure is configured to manage support of the shoulders by particular yarns” at lines 1-2.  It is unclear what is meant by being configured to “manage support” or how “particular yarns” are meant to do so.  Furthermore, it is unclear if “particular yarns” are required by the claim as they are only recited as part of a functional limitation instead of being positively recited.  Even further, it is unclear if the “particular yarns” are part of one of the previously recited structures of the garment structure or some additional structure.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 21 further recites the limitation “enables functional features to be obtained through knitting” at lines 3-4.  It is unclear to what these “functional features” are referring or how they are enabled by knitting.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 21 further recites the limitation “so that it is configured to intensify, graduate and distribute the force lines as needed without being forced to circumscribe the fabric to bounded sections of the garment structure”.  In general, it is unclear how the recited “force lines”, “fabric”, and “bounded sections” related to the previously recited structure of the claimed garment structure.  Furthermore, it is unclear to what structure “it” refers to in the claim.  Even further, it is unclear what is meant by some structure (i.e., “it”) being configured to “intensify” and “graduate” “force lines as needed”.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 22 recites the limitation “A garment structure being used as a base layer or midlayer jersey for sporting activities, comprising” at lines 1-2.  As several structures are recited prior to the transitional phrase “comprising”, it is unclear what structure comprises the remaining limitations.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “A garment structure being used as a base layer or midlayer jersey for sporting activities, the garment structure comprising”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above when applying prior art.
Claim 22 recites the limitation “a line of the sides and an upper edge of the upper end of the front profile that is arched but is parallel to the lower edge” at lines 10-11.  As several structures are recited prior to the limitation “that is arched […]”, it is unclear which of the structures (i.e., the line of the sides, the upper edge, the upper end, the front profile), is arched but parallel to the lower edge.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the upper edge as being arched but parallel, it is suggested that the limitation instead read “a line of the sides and an upper edge of the upper end of the front profile, the upper edge of the upper end of the front profile being arched but parallel to the lower edge”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 22 recites the limitation “the line of the sides and an upper edge of the upper end of the rear profile that is arched but is parallel to the lower edge” at lines 12-13.  As several structures are recited prior to the limitation “that is arched […]”, it is unclear which of the structures (i.e., the line of the sides, the upper edge, the upper end, the rear profile), is arched but parallel to the lower edge.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the upper edge as being arched but parallel, it is suggested that the limitation instead read “a line of the sides and an upper edge of the upper end of the front profile, the upper edge of the upper end of the rear profile being arched but parallel to the lower edge”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 22 recites the limitation “such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer” at lines 21-22.  It is unclear how close to an armpit or shoulder of a wearer the joining line can be and still not be considered “along any portion” of the armpit or shoulder of the wearer.  Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  Examiner further notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  Not only is the phrase “along any portion” broad, but as different wearers are shaped and proportioned differently, the same garment will fit various hypothetical wearers differently and a distance between a joining line and some hypothetical “portion” of an armpit or shoulder will vary depending on the hypothetical wearer.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art in that the line is not directly extending on an armpit or shoulder (i.e., top of garment adjacent neck openings) of the garment.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112(b) rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0235126 to Roscoe (hereinafter, “Roscoe”) in view of US 2017/0035122 to Farron et al. (hereinafter, “Farron”).
Regarding Claim 11, Roscoe teaches a garment structure being used as a base layer or midlayer jersey for sporting activities (See Roscoe, Figs. 1-2; abstract; [0025]; the garment is capable of being used as a base or mid layer for sporting activities), comprising: a first tubular element that has a front zone and a rear zone of a torso of the garment structure (See annotated Figs. 1-2 of Roscoe below; panel areas (210, 114, 116, and 118) form a first tubular element having front and rear zones), the first tubular element having a cylindrical conformation with a lower edge that bounds a length of the garment structure (the first tubular element forms a cylindrical conformation and has a lower edge at band (118) which bounds the garment); and a second tubular element configured to be worn on shoulders, arms and an upper part or a torso of a wearer (See annotated Figs. 1-2 of Roscoe below; panel areas (112, 124, 134, 136) form a second tubular element that is able to be worn on shoulders, arms and an upper part of a torso of a wearer), the first tubular element being formed by circular knitting machines making a knitted fabric (See Roscoe, Figs. 1-2; front panel (210), side panels (124), and second portion (114) of back panel can be integrally knit into a one-piece, tubular structure (i.e., seamless); [0038], [0050]; Examiner further notes that this limitation is a product-by-process limitation, and that a structure of the prior art will be interpreted as meeting the claimed limitation as long as the structure of the prior art reads upon the resulting structure of the claim; in the instant case, the resulting structure is an integrally knitted structure which is taught by Roscoe as discussed above), wherein the first tubular element has an upper end having two sides, the upper end being divided into a first profile defined, laterally, by a line of the sides and an upper edge of the upper end of the first tubular element that is arched but is parallel to the lower edge (See annotated Fig. 1 of Roscoe below; the first tubular element has two sides, each forming a line around panel areas (124); a first profile is defined at an upper edge of the first tubular element between panel areas (112, 114) and, laterally, between the lines of the sides; the profile formed between panel areas (112, 114) is arched with at least a portion of the line being parallel to the lower edge; additionally, the garment is made of fabric wherein the garment is manipulatable so that the profile can be made parallel to the lower edge), and a second profile that leads away from the line of the sides continuing the first profile with a trapezium configuration and with a neckline located in the center (See annotated Fig. 2 of Roscoe below; the first tubular element further defines a second profile between panel areas (210) and (134, 138) that continues from the lines of the sides and the first profile; the second profile has a trapezium configuration and forms a neckline adjacent area (138)), wherein the second tubular element has a cylindrical conformation in which two sleeves laterally extend from a shaped central portion, each sleeve extending to a corresponding cuff (See annotated Figs. 1-2 of Roscoe below; second tubular element forms two sleeves (136) each extending from a central portion (112, 134) to a corresponding cuff), wherein the garment structure includes only a single joining line of stitching or knitting, the first tubular element being joined to the second tubular element along the single joining line (See annotated Figs. 1-2 of Roscoe below; first and second tubular elements are joined only along a single line (i.e., the continuous dashed line in the annotated figures below) that is able to be drawn demarcating the transition between panel areas in the integrally knit garment; [0047], [0050]), and wherein the single joining line is formed along a lower edge of the shaped central portion such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer (See annotated Figs. 1-2 of Roscoe below; the dashed line is formed along a lower edge of central portion (112) and is capable of not extending along an armpit of shoulder of a wearer; See claim rejection under 35 USC 112(b) above for more information on claim interpretation).

    PNG
    media_image1.png
    562
    875
    media_image1.png
    Greyscale

Annotated Fig. 1 (left) and Fig. 2 (right) of Roscoe
That said, Roscoe does not explicitly teach the second tubular element being formed by circular knitting machines making a knitted fabric.
However, Farron, in a related upper body garment, is directed to a garment for providing enhanced range of motion for a wearing around the shoulders and arms (See Farron, Fig. 21; Abstract).  In one embodiment, Farron discloses a garment with a back panel (2125) and sleeves (2130, 2132) that are formed seamlessly.  More specifically, Farron teaches the second tubular element being formed by circular knitting machines making a knitted fabric (See Farron, Fig. 21; back panel (2125) and sleeve (2130, 2132) are formed as a continuous, knit structure (i.e., a one-piece, tubular knit structure that is seamless); [0075]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the knit back panel and sleeves of Roscoe to be a one-piece seamless, continuous knit structure as disclosed by Farron.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the knit back panel and sleeves of Roscoe to be a one-piece seamless, continuous knit structure as disclosed by Farron in order to reduce manufacturing and assembly steps for the garment structure, wherein at least the back panel and sleeves could be formed simultaneously without requiring attachment to one another.
Regarding Claim 12, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the shaped central portion has on one side a concave first contour in order to be able to be coupled with the arched edge of the first profile, and on another side the shaped central portion has a second contour configured to be coupled with the trapezium configuration of the second profile of the first tubular element (See annotated Figs. 1-2 of Roscoe above; lower edges of second tubular element of Roscoe correspond in shape to corresponding edges of the first tubular element having the first and second profiles).
Regarding Claim 13, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claims 11-12 above) teaches wherein the second contour comprises a first segment configured to be joined to a first portion of the first tubular element and a second segment configured to be joined to a second portion of the first tubular element, and between the first and second segments there is a recess that completes the neckline to form an opening for the passage of a head of the wearer (See annotated Fig. 2 of Roscoe above; sides of trapezium configuration correspond to where first and second segments of the shaped central portion of the second (i.e., upper) tubular element join to corresponding first and second portions of the first (i.e., lower) tubular element; the second tubular element forms a neckline recess between the first and second segments).
Regarding Claim 14, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the second profile has a first portion that extends from a line of one of the two sides to a recess that defines part of the neckline, and a second portion that extends from the neckline to a line of the other of the two sides (See annotated Fig. 2 of Roscoe above; a left side of the second profile extends from a left side portion of the front panel to the neckline recess, and a right side of the second profile extends from the neckline to a right side portion of the front panel).
Regarding Claim 15, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claims 11 and 14 above) teaches wherein the shaped central portion has a contour configured to be coupled with the trapezium configuration of the second profile of the first tubular element, and wherein the contour comprises a first segment configured to be joined to the first portion and a second segment configured to be joined to the second portion, and between the first and second segments there is a recess that completes the neckline to form an opening for the passage of a head of the wearer (See annotated Fig. 2 of Roscoe above; sides of trapezium configuration correspond to where first and second segments of the shaped central portion of the second (i.e., upper) tubular element join to corresponding first and second portions of the first (i.e., lower) tubular element; the second tubular element forms a neckline recess between the first and second segments).
Regarding Claim 16, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the shape of the central portion is configured to be obtained by cutting out from the second tubular element excess parts and then the central portion is configured to be folded until it makes the portions coincide that have to be joined and constrained by a stitching or knitting line of the points to the corresponding parts of the first tubular element (the shape of the central portion of the modified garment of Roscoe is capable of being obtained by the same cutting and joining process steps of claim 16; Examiner further notes that this limitation appears to be a product-by-process limitation, and that a structure of the prior art will be interpreted as meeting the claimed limitation as long as the structure of the prior art reads upon the resulting structure of the claim; furthermore, cutting and joining together of materials is a well-known and established method of assembling a garment).
Regarding Claim 17, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the first profile is located at a rear of the first tubular element and the second profile is located at a front of the first tubular element (the modified garment of Roscoe is capable of being worn by a hypothetical wearer wherein the first profile is located at a rear of the first tubular element and the second profile is located at the front of the first tubular element).
Regarding Claim 18, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the first profile is located at a front of the first tubular element and the second profile is located at a rear of the first tubular element (the modified garment of Roscoe is capable of being worn by a hypothetical wearer wherein the first profile is located at a front of the first tubular element and the second profile is located at a rear of the first tubular element).
Regarding Claim 19, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the cylindrical conformation of the second tubular element has a seamless construction and is capable of having patterns and ornamental embellishments positioned thereon (the second (i.e., upper) tubular element of the modified garment of Roscoe is formed seamlessly and is capable of having patterns and ornamental embellishments placed thereon; See Farron, [0075]).
Regarding Claim 20, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein a construction of the garment structure is configured to have greater and calibrated tension to be given to a rear part and a front part of the garment structure to improve freedom of movement of the shoulders and arms of the wearer as tension that the fabric is able to exert is distributed seamlessly and evenly over the entire length of upper limbs of the wearer in a single piece that comprises the shoulders and also an upper part of the back and chest of the wearer, contributing to making the wearer acquire a more supported and thus more correct position of the shoulders and back, the garment structure and the tension of knitwear contributing to making the wearer adopt a correct position (the modified garment of Roscoe is formed of seamless, stretch fabric capable of providing tension to and supporting parts of the wearer’s body covered by the garment (e.g., front and back of wearer’s shoulders, wearer’s back, wearer’s arms) and is further capable of affecting a position of a hypothetical wearer’s body; See Roscoe, [0029]).
Regarding Claim 21, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as discussed with respect to claim 11 above) teaches wherein the garment structure is configured to manage support of the shoulders by particular yarns, and to create tension zones in the garment structure with different elasticity and tensioning by knitting that enables functional features to be obtained through the knitting so that seamless force lines are obtained in the entire second tubular element without any interruption due to stitching, so that it is configured to intensify, graduate and distribute the force lines as needed without being forced to circumscribe the fabric to bounded sections of the garment structure (See Roscoe, Figs. 1-2; the modified garment includes at least portion (112) being of seamless construction and positionable on the back and shoulders of a hypothetical wearer and further having greater stretch characteristics than portion (114), i.e., creating zones of varying tension, for enhanced mobility; [0022]).
Regarding Claim 22, Roscoe teaches a garment structure being used as a base layer or midlayer jersey for sporting activities (See Roscoe, Figs. 1-2; abstract; [0025]; the garment is capable of being used as a base or mid layer for sporting activities), comprising: a first tubular element that has a front zone and a rear zone of a torso of the garment structure (See annotated Figs. 1-2 of Roscoe above; panel areas (210, 114, 116, and 118) form a first tubular element having front and rear zones), the first tubular element having a cylindrical conformation with a lower edge that bounds a length of the garment structure (the first tubular element forms a cylindrical conformation and has a lower edge at band (118) which bounds the garment); and a second tubular element configured to be worn on shoulders, arms and an upper part or a torso of a wearer (See annotated Figs. 1-2 of Roscoe above; panel areas (112, 124, 134, 136) form a second tubular element that is able to be worn on shoulders, arms and an upper part of a torso of a wearer), the first tubular element being formed by circular knitting machines making a knitted fabric (See Roscoe, Figs. 1-2; front panel (210), side panels (124), and second portion (114) of back panel can be integrally knit into a one-piece, tubular structure (i.e., seamless); [0038], [0050]; Examiner further notes that this limitation is a product-by-process limitation, and that a structure of the prior art will be interpreted as meeting the claimed limitation as long as the structure of the prior art reads upon the resulting structure of the claim; in the instant case, the resulting structure is an integrally knitted structure which is taught by Roscoe as discussed above), wherein the first tubular element has an upper end having two sides, the upper end being divided into a front profile defined, laterally, by a line of the sides and an upper edge of an upper end of the front profile that is arched but is parallel to the lower edge (See annotated Fig. 1 of Roscoe above; the first tubular element has two sides, each forming a line around panel areas (124); a first profile is defined at an upper edge of the first tubular element between panel areas (112, 114) and, laterally, between the lines of the sides; the profile formed between panel areas (112, 114) is arched with at least a portion of the line being parallel to the lower edge; additionally, the garment is made of fabric wherein the garment is manipulatable so that the profile can be made parallel to the lower edge; the garment is capable of being worn by a hypothetical wearer such that the first profile is a front profile), and a rear profile defined, laterally, by the line of the sides and an upper edge of an upper end of the rear profile that is arched but is parallel to the lower edge (See annotated Fig. 2 of Roscoe above; a second profile is defined at an upper edge of the first tubular element along neckline portion (138) and, laterally, between the lines of the sides and panels (134); the profile is arched with at least a portion of the line being parallel to the lower edge; additionally, the garment is made of fabric wherein the garment is manipulatable so that the profile can be made parallel to the lower edge; the garment is capable of being worn by a hypothetical wearer such that the second profile is a rear profile), wherein the second tubular element has a cylindrical conformation in which two sleeves laterally extend from a shaped central portion, each sleeve extending to a corresponding cuff (See annotated Figs. 1-2 of Roscoe above; second tubular element forms two sleeves (136) each extending from a central portion (112, 134) to a corresponding cuff), wherein the shaped central portion has an opening for the passage of a head of the wearer (See Roscoe, Figs. 1-2; central portion (112, 134) along with portion (210) form an opening that is capable of passage of a head of a wearer), wherein the garment structure includes only a single joining line of stitching or knitting, the first tubular element being joined to the second tubular element along the single joining line (See annotated Figs. 1-2 of Roscoe above; first and second tubular elements are joined only along a single line (i.e., the continuous dashed line in the annotated figures below) that is able to be drawn demarcating the transition between panel areas in the integrally knit garment; [0047], [0050]), and wherein the single joining line is formed along a lower edge of the shaped central portion such that the single joining line does not extend along any portion of an armpit or a shoulder of the wearer (See annotated Figs. 1-2 of Roscoe above; the dashed line is formed along a lower edge of central portion (112) and is capable of not extending along an armpit of shoulder of a wearer; See claim rejection under 35 USC 112(b) above for more information on claim interpretation).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed April 5, 2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 10,925,338 to Turner; USPN 3,675,246 to Ito; and USPN 3,195,147 to Kohei are each directed to upper body garments having first and second tubular elements joined at one or more corresponding profiles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732